Name: Commission Regulation (EEC) No 2294/89 of 27 July 1989 on minimum prices payable to producers and amounts of production aid for certain processed fruit and vegetables eligible for production aid
 Type: Regulation
 Subject Matter: agri-foodstuffs;  plant product;  foodstuff;  prices;  agricultural policy
 Date Published: nan

 28 . 7. 89 Official Journal of the European Communities No L 218/31 COMMISSION REGULATION (EEC) No 2294/89 of 27 July 198$ on minimum prices payable to producers and amounts of production aid for certain processed fruit and vegetables eligible for production aid fruit and hence more per kilogram ; whereas these figs are therefore always classed in the lower categories because of their size although their organoleptic characteristics, presentation and cleanness are those of the superior qualities ; whereas the classification should therefore be adjusted to take account of their actual quality characte ­ ristics, of marketing practices and of consumer habits ; whereas Annexes II and III to Regulation (EEC) No 1709/84 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 26 February on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 125/89 (2), and in particular Article 6 (4) thereof, Whereas Commission Regulation (EEC) No 1709/84 (3) establishes a classification of dried figs by category and quality ; whereas the minimum price to be paid to the producer and the production aid are worked out using coefficients applicable in accordance with the said classifi ­ cation which are given in Annex I to the amended Regulation ; whereas part II of Annex I must be altered to take actount of the qualities of fig pastes actually processed ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Annexes II and III to Regulation (EEC) No 1709/84 set out the qualities that dried figs must show after processing ; whereas one of the differentiating criteria is the number of fruit per kilogram ; whereas the fig varieties grown in Spain and Portugal have smaller Regulation (EEC) No 1709/84 is hereby amended as follows : 1 . The table in Part II of Annex I is replaced by the following : 'Presentation Of a net weight of 1 kilogram or less String figs and layer Round Protoben Lerida Other Category Loose Figpaste A 1,3712 1,2536 1,20 1,2536 1,0186 B 1,2569 1,1492 1,10 1,1492 0,9337 C 1,1426 1,0447 1,00  0,8488 D 1,0284 0,9402 0,90  0,7639' 2. In Annex II under the heading A. Classification and requirements' the following amendments are made : ( 1 ) the fourth indent in point (i) is deleted ; (2) the fourth indent in point (ii) is deleted ; (3) the fourth indent in point (iii) is deleted ; (4) the following is added after point (iv) : 'A. (a) Size The following size requirements (number of fruit per kilogram) shall apply for each category : Category Small fruitvarieties Other varieties A up to 74 up to 64 B ' 75 to 84 65 to 74 C 85 to 110 75 to 94 D. more than 110 more than 94 (') OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 118, 29 . 4. 1989, p. 29 . (3) OJ No L 162, 20 . 6 . 1984, p. 8 . Size shall be assessed using a representative sample of the entire consignment selected at random'. No L 218/32 Official Journal of the European Communities 28. 7. 89 III. Size The following size requirements (number of fruit per kilogram) shall apply for each category : 3 . The following point D is inserted at the end of Annex II : T&gt;, List of small fruit varieties Categorie Small fruit varieties Other varieties A up to 72 up to 62 B 73 to 82 63 to 72 C 83 to 95 73 to 80 D 96 to 110 81 to 94  Cuello de Dana  Pajarito  Granito  Preto de Torres  Ringo de mel, or moscatel  Cachopeira  Cotio 1  Branco do Douro  Rei branco  Rei preto.' Size shall be assessed using a representativesample of the entire consignment selected at random. The list of small fruit varieties is given in point D of Annex II .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1989/90 marketing year for the product in question. 4. In Annex III, part A (headed 'Quality Standards for dried figs') the following amendments are made in point II under the heading 'A. Classification' : (a) the fifth indent in point (i) deleted ; (b) the fifth indent in point (ii) deleted ; (c) the fifth indent in point (iii) is deleted ; (d) the third indent in point (iv) is deleted. 5. In Annex III, part A, point III (headed 'Size*) is replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1989. For the Commission Ray MAC SHARRY Member of the Commission